Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 5 and 14 both recite “the blood pump catheter" in the limitation “wherein the blood pump catheter comprises a left ventricular assist device”.  There is insufficient antecedent basis for this limitation in the claim. Previously, all that has been claimed is a “blood pump” so this raises a question of interpretation. Is applicant attempting to further specify the blood pump to be a blood pump catheter or is this a typo and applicant is referring to a blood pump? For this examination, the interpretation taken is that applicant is referring to the blood pump and this is a typo. If this is the correct interpretation applicant should amend “the blood pump catheter” to “the blood pump”.
Claims 6-9 and 15-18 are rejected based on dependency to these claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1, 3-4, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1,4-5, 7-9 of U.S. Patent No. 11185680 hereafter known as Pat ‘680 in view of Evans et al (US 20130053623) hereafter known as Evans.

Regarding claim 1:
US Pat ‘680 discloses:
An apparatus comprising [see claim 1 of Pat ‘680… “Apparatus comprising”]: 
a blood pump comprising [see claim 1 of Pat ‘680… “a blood pump comprising”]: 
an impeller [see claim 1 of Pat ‘680… “an impeller”];
 the impeller being configured to undergo axial motion, in response to changes in pressure against which the impeller is pumping [see claim 1 of Pat ‘680… “a proximal side of the impeller and a distal bearing disposed on a distal side of the impeller; an axial” and  “the axial shaft: being coupled to at least one of the proximal and distal bushings of the impeller, such that the at least one bushing is held in an axially-fixed position with respect to the axial shaft, and not being held in an axially-fixed position with respect to the proximal bearing and not being held in an axially-fixed position with respect to the distal bearing, such that the axial shaft is able to move axially with respect to both the proximal bearing and the distal bearing.” These sections indicate that the impeller is attached to an axial shaft and the axial shaft is configured to move axially relative to the frame. Thus, the impeller is configured to move axially relative to the frame. Based on the fact that the limitation “the impeller being configured to undergo axial motion” is broad in that it never specifies relative to what the impeller undergoes axial motion, this axial motion is understood to recite undergo axial motion. Additionally, based on the fact that the distal bushing is not axially fixed in position, forces caused by changes in pressure will change the position of the impeller relative to the frame. Thus, the impeller is configured to undergo axial motion in response as claimed];
a sensor configured to detect the axial motion of the impeller, and to generate a sensor signal in response thereto [see claim 4 of Pat ‘680… “a sensor configured to detect an indication of axial motion of the impeller, and to generate a sensor signal in response thereto”]; and 
a computer processor configured to receive the sensor signal and to generate an output in response thereto [see claim 4 of Pat ‘680… “a computer processor configured to receive the sensor signal and to generate an output in response thereto”]
However, Pat ‘680 fails to disclose any element driving the impeller and thus fails to disclose “a motor configured to drive the impeller to pump blood by rotating the impeller, the impeller being configured to undergo axial motion, in response to changes in pressure against which the impeller is pumping”
Evans discloses that a motor is a known way to drive the impeller [see para 170… “An electrical system may be driven by the control and/or power unit operably connected at or to an external end of the catheter and may condition the energy for use in controlling the motor and rotating the impeller, as will be recognized by those skilled in the art.”] in the analogous art of blood pumps [see para 2 … “The present disclosure relates to blood pumps for cardiac support”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Pat ‘680 by including a motor configured to drive the impeller to pump blood by rotating the impeller similarly to that disclosed by Evans as this is a known way to drive the impeller in the field blood pumps.


Regarding claim 3, see claim 5 of Pat ‘680.
Regarding claim 4, see claim 7 of Pat ‘680.
Regarding claim 7, wherein the computer processor is configured to determine left-ventricular pressure of the subject, at least partially based upon the sensor signal [see claim 8 of Pat ‘680… “wherein the computer processor is configured: to determine left-ventricular pressure of the subject, at least partially based upon the sensor signal”]

Regarding claim 8, wherein the computer processor is configured to change a rate of rotation of the impeller, at least partially based upon the determined left- ventricular pressure [see claim 8 of Pat ‘680… “computer processor is configured: to determine left-ventricular pressure of the subject, at least partially based upon the sensor signal, and to change a rate of rotation of the impeller, at least partially based upon the determined left-ventricular pressure”]

Regarding claim 9, wherein the computer processor is configured to reduce the rate of rotation of the impeller, in response to determining that the subject's left- ventricular pressure has decreased [see claim 9 of Pat ‘680… “the computer processor is configured to reduce the rate of rotation of the impeller, in response to determining that the subject's left-ventricular pressure has decreased”]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 20130053623) hereafter known as Evans in view of Graichen et al (US-20190351118).

Independent claims:

Regarding claim 1:
Evans discloses:
An apparatus [see abstract... “A pump for inducing flow within a vascular system"] comprising: 
a blood pump [see Fig. 1 element 100 and para 58... “FIG. 1 illustrates one embodiment of an expandable blood pump 100 according to the present disclosure"] comprising: 
an impeller [see Figs. 7D-7F element 500 and para 96… “Impeller 500 may be formed with blades”];
a motor configured to drive the impeller to pump blood by rotating the impeller [see para 170… “any of the various embodiments of impellers described herein, may be operably connected with a motor at or near the pump end of the catheter. An electrical system may be driven by the control and/or power unit operably connected at or to an external end of the catheter” and “controlling the motor and rotating the impeller”], 
the impeller being configured to undergo axial motion [see para 97… “impeller 500 slides or displaces axially toward the proximal (fixed) end 532” and para 100 see “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.” which disclose how both the impeller and drive shaft undergo back and forth motion during operation], in response to changes in pressure against which the impeller is pumping [see para 80… “Generally, the operational direction of rotation R may be from a relatively higher pressure surface of blade (or blade pair) 522 toward a relatively lower pressure surface of blade (or blade pair) 522, as shown in FIG. 5E.” which shows how pressure difference is used during axial motion.];
However, Evans fails to disclose: “a sensor configured to detect the axial motion of the impeller, and to generate a sensor signal in response thereto” and “a computer processor configured to receive the sensor signal and to generate an output in response thereto.”
Graichen discloses a sensor [see element 8 and para 72… “pressure sensors 8, 21”] (i.e. a sensor) that collects physiological parameters of pressure in a patient’s heart and sends pressure values to a computer processor [see element 7 and para 64… “The pressure sensor 8 communicates pressure values by means of electrical signals to the control unit 7.”] for the purpose of optimizing the operation of a pump [see para 15… “Physiological parameters of the patient's heart can thus be ascertained for diagnosis and therapy purposes, and the operation of the pump can also be optimised and/or controlled. In addition, disturbances at the pump itself, such as thrombus formation or flow abnormalities, can be detected by certain measurements.”] in the analogous art of heart pumps [see abstract… “A heart pump and a method for operating a VAD (ventricular assist device) heart pump”]. Graichen also discloses that it is known that differential pressure caused by the pump is a response of axial position shift of the pump rotor (i.e. axial motion) [see para 15…  “it was known to determine variables, such as the differential pressure generated by the pump and the flow rate of the blood delivered by the pump, on the basis of operating parameters of the pump, for example the motor current, the speed and the bearing performance and/or the axial positional shift of a pump rotor in a loaded bearing.”], thus the pressures collected is interpreted a signal in response to axial motion as this is broadly claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by including a sensor configured to detect axial motion of the impeller and to generate a sensor signal in response thereto as claimed and a computer processor configured to receive the sensor signal and to generate an output in response thereto on specifically the pump to optimize the parameters of the pump thereby improving the efficiency of the heart pump. 


Regarding claim 19:
A method [see para 2… “the present disclosure relates to expandable blood pumps and methods of their deployment and use for circulatory support”] comprising: 
placing an impeller [see Figs. 7D-7F element 500 and para 96… “Impeller 500 may be formed with blades”] of a blood pump into a body of a subject [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”]; and 
driving the impeller to pump blood within the subject's body, placement of the impeller inside the subject's body being such that the impeller is allowed to undergo axial motion, [see para 97… “impeller 500 slides or displaces axially toward the proximal (fixed) end 532” which disclose how both the impeller and drive shaft undergo back and forth motion during operation] in response to changes in pressure against which the impeller pumps [see para 80… “Generally, the operational direction of rotation R may be from a relatively higher pressure surface of blade (or blade pair) 522 toward a relatively lower pressure surface of blade (or blade pair) 522, as shown in FIG. 5E.” which shows how pressure difference is used during axial motion.];
However, Evans fails to disclose the steps of “detecting an indication of the axial motion of the impeller” and “generating an output in response to the detected indication of the axial motion of the impeller.”
Graichen discloses using a sensor [see element 8 and para 72… “pressure sensors 8, 21”] that collects physiological parameters of pressure in a patient’s heart and sends pressure values to a computer processor [see element 7 and para 64… “The pressure sensor 8 communicates pressure values by means of electrical signals to the control unit 7.”] with this computer processor instructing and controlling the blood pump with the pressure measurements used as feedback for this control [see para 64… “The heart pump 3 is connected to a control unit 7, which supplies the heart pump with power and actuates a control method accordingly.” And “By means of the feedback regarding the actual pressure value between the ventricle and the pump 3, the various advantageous features of embodiments according to the invention can be realised.”] for the purpose of optimizing the operation of a pump [see para 15… “Physiological parameters of the patient's heart can thus be ascertained for diagnosis and therapy purposes, and the operation of the pump can also be optimised and/or controlled. In addition, disturbances at the pump itself, such as thrombus formation or flow abnormalities, can be detected by certain measurements.”] in the analogous art of heart pumps [see abstract… “A heart pump and a method for operating a VAD (ventricular assist device) heart pump”]. Graichen also discloses that it is known that differential pressure caused by the pump is a response of axial position shift of the pump rotor (i.e. axial motion) [see para 15…  “it was known to determine variables, such as the differential pressure generated by the pump and the flow rate of the blood delivered by the pump, on the basis of operating parameters of the pump, for example the motor current, the speed and the bearing performance and/or the axial positional shift of a pump rotor in a loaded bearing.”]; thus, the pressure measurements that are collected are interpreted detecting an indication of the axial motion of the impeller as broadly claimed and the use of these pressure measurements as feedback for control of the pump is interpreted as “generating an output in response to the detected indication of the axial motion of the impeller.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by including a sensor that provides pressure data to a computer processor (i.e. detecting an indication of the axial motion of the impeller) and having the computer processor adjust the pump in response to this detected pressure data (i.e. generating an output in response to the detected indication of the axial motion of  the impeller.) to optimize the parameters of the pump thereby improving the efficiency of the heart pump. 

Dependent claims:

Regarding claim 2, para 96 of Evans [see “Distal end 531 of impeller 500 and blades 502 floats in the axial dimension with respect to proximal end 532.”] discloses how the distal end of the impeller floats in the axial dimension. Thus, the distal end of the impeller (and thereby the impeller) will undergo axial back-and-forth motion based on forces applied to it including cyclical changes in pressure against those which the impeller is pumping.  

Regarding claim 3, para 36 of Graichen [see in particular “the change in rate of the measured pressure per unit of time is determined continuously and the maximum and/or the minimum of this change-related variable is ascertained within a time period. In particular, the change in rate is ascertained within a cardiac cycle. The change in rate of the measured pressure is to be understood to mean the first time derivative of the pressure values”] discloses how Evans in view of Graichen’s processor determines specific parameters of cardiac cycles (i.e. outputs of cardiac cycles) based on pressure values from the pressure sensor (i.e. response from sensor signals).

Regarding claim 4, para 64 of Graichen [see “The pressure sensor 8 communicates pressure values by means of electrical signals to the control unit 7”] discloses the sensor providing feedback to the computer processor and para 74 of Graichen [see “The torque acting on the rotor as well as the speed of the rotor can also be used for this purpose.”] discloses adjusting speed (i.e. rate of rotation) of the impeller. Additionally, based on para 19 of Graichen [see “a control unit for operating a pump of this kind, an operating method and/or control method for the pump, as well as a computer program product designed to instruct and control a blood pump or control unit accordingly”] this adjustment of speed is understood to be controlled by the control unit (i.e. the computer processor). Thus, Evans in view of Graichen is understood to recite a computer processor configured to change the rate of rotation at least partially based on sensor signal.


Regarding claim 5:
Evans in view of Graichen discloses the invention substantially as claimed including all the limitations of claim 1 which includes a blood pump. Evans in view of Graichen further discloses placing the blood pump in a structure of the heart and/or an artery or vein [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”]. 
However, Evans in view of Graichen doesn’t explicitly disclose the placing the blood pump in the left ventricle and aorta and thereby use the blood pump as a left-ventricular assist device. Thus, Evans in view of Graichen fails to disclose “wherein the blood pump catheter comprises a left ventricular assist device, and wherein the impeller is configured to pump blood from a left ventricle of the subject to an aorta of the subject” as recited by claim 5.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Graichen by placing the blood pump in the left-ventricle an aorta with the impeller in the left-ventricle and thereby use this device as a left ventricle assist device because placing the blood pump as this location is a subset of internal anatomical structures of the heart and vessels which Evans in view of Graichen discloses. 

Regarding 6, para 96 of Evans [see “Distal end 531 of impeller 500 and blades 502 floats in the axial dimension with respect to proximal end 532.”] discloses how the distal end of the impeller floats in the axial dimension. Thus, the distal end of the impeller (and thereby the impeller) will undergo axial back-and-forth motion based on forces applied to it including cyclical changes in pressure. Furthermore, as stated in claim 5, the blood pump is in the left ventricle and aorta. Thus, the cyclical changes in pressure includes against difference between the subject’s left ventricle and subject’s aorta as claimed.

Regarding claim 7, para 64 of Graichen [see “The pressure sensor 8 communicates pressure values by means of electrical signals to the control unit 7”] discloses the sensor providing feedback in the form of pressure measurements to the computer processor. Additionally, as discussed in rejection to claim 5, Evans in view Graichen is located in the left ventricle. Thus, the sensor provides left ventricular pressure to the computer processor as claimed.

Regarding claims 8-9, para 64 of Graichen [see “The pressure sensor 8 communicates pressure values by means of electrical signals to the control unit 7”] discloses the sensor providing feedback to the computer processor and para 74 of Graichen [see “The torque acting on the rotor as well as the speed of the rotor can also be used for this purpose.”] discloses adjusting speed (i.e. rate of rotation) of the impeller. Thus, Evans in view of Graichen is understood to recite a computer processor configured to change the rate of rotation at least partially based on sensor signal. Additionally, as Evans in view of Graichen is located in the left ventricle, the pressure is left ventricular pressure and claim 8 is recited as claimed. Additionally, as change in rate of rotation will either an increase or decrease, this is understood to recite claim 9 as well. 


Regarding claim 10:
Evans in view of Graichen discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Evans in view of Graichen discloses:
the blood pump further comprises a magnet, the impeller being coupled to the magnet such that axial motion of the impeller causes the magnet to undergo axial motion [see para 138… of Evans… “the distal end of the magnetic coupling device 1604 having a housing 1616 also including one or more magnets 1618 which interact with the magnets 1614 of the proximal end of the magnetic coupling device to cause rotational motion of housing 1616.”]
However, Evans in view of Graichen fails to disclose the sensor as detecting magnetic flux. Thus, Evans in view of Graichen fails to disclose: “the sensor configured to detect magnetic flux generated by the magnet, and to generate the sensor signal in response thereto.”
Graichen, further discloses a sensor configured to detect magnetic flux generated by the magnet, and to generate a sensor signal in response thereto [see paras 0073-74 of Graichen] with this response understood to be sent to the computer processor (as this element controls the entire operation of the pump) [see para 64… “The heart pump 3 is connected to a control unit 7, which supplies the heart pump with power and actuates a control method accordingly.”]  and this computer processor generating an output in response thereto [see para 0047 of Graichen] for the purpose of optimizing the operation of a pump [see para 15… “Physiological parameters of the patient's heart can thus be ascertained for diagnosis and therapy purposes, and the operation of the pump can also be optimised and/or controlled. In addition, disturbances at the pump itself, such as thrombus formation or flow abnormalities, can be detected by certain measurements.”] in the analogous art of heart pumps [see abstract… “A heart pump and a method for operating a VAD (ventricular assist device) heart pump”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Evans in view of Graichen by including an additional sensor configured to detect magnetic flux generated by Evans in view of Graichen’s magnet and generate a signal to Evans in view of Graichen’s computer processor (i.e. the sensor configured to detect magnetic flux generated by the magnet, and to generate the sensor signal in response thereto) for the purpose of further optimizing the operation of the blood pump.

Regarding claim 11:
Evans in view of Graichen discloses the invention substantially as claimed including all the limitations of claims 1 and 10 as outlined above. Additionally, Evans in view of Graichen discloses the blood pump further comprising a drive cable [see element 630 and para 98 of Evans… “Drive shaft 630 may be formed of a flexible wire coil in at least a portion of proximal region 614, for example until drive shaft 630 reaches impeller 500 at proximal end 532”. The drive shaft includes at least a proximal portion that is a wire coil (i.e. a cable) this element is at least a drive cable] that is configured to extend from the magnet to the impeller, such that the impeller is coupled to the magnet via the drive cable [see para 135 of Evans… “the transmission system may include a fluid driven or hydrostatic transmission system 1602 in combination with a magnetic coupling device 1604”]. Additionally, Evans in view of Graichen discloses the motion is driven by an external system understood to be a system external to the body [see para 135 of Evans… “In general, an external system may drive a fluid to a mechanical generator, causing rotational motion of the mechanical generator, which is transferred to the impeller via a magnetic couple.”]. Since the system is driven by magnetic force, the magnet is understood to be external to the body as claimed.



Regarding claim 12, para 96 of Evans [see “Distal end 531 of impeller 500 and blades 502 floats in the axial dimension with respect to proximal end 532.”] discloses how the distal end of the impeller floats in the axial dimension. Thus, the distal end of the impeller (and thereby the impeller) will undergo axial back-and-forth motion based on forces applied to it including cyclical changes in pressure against those which the impeller is pumping.  


Regarding claim 13, para 64 of Graichen [see “The pressure sensor 8 communicates pressure values by means of electrical signals to the control unit 7”] discloses the sensor providing feedback to the computer processor and para 74 of Graichen [see “The torque acting on the rotor as well as the speed of the rotor can also be used for this purpose.”] discloses adjusting speed (i.e. rate of rotation) of the impeller. Additionally, based on para 19 of Graichen [see “a control unit for operating a pump of this kind, an operating method and/or control method for the pump, as well as a computer program product designed to instruct and control a blood pump or control unit accordingly”] this adjustment of speed is understood to be controlled by the control unit (i.e. the computer processor). Thus, Evans in view of Graichen is understood to recite a computer processor configured to change the rate of rotation at least partially based on sensor signal.



Regarding claim 14:
Evans in view of Graichen discloses the invention substantially as claimed including all the limitations of claims 1 and 10 which includes a blood pump. Evans in view of Graichen further discloses placing the blood pump in a structure of the heart or an artery or vein [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”].
However, Evans in view of Graichen doesn’t explicitly disclose placing the blood pump in the left ventricle and thereby use the blood pump as a left-ventricular assist device. Thus, Evans fails to disclose “wherein the blood pump catheter comprises a left ventricular assist device, and wherein the impeller is configured to pump blood from a left ventricle of the subject to an aorta of the subject” as recited by claim 14.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Graichen by placing the blood pump at an inlet of the left-ventricle and thereby use this device as a left ventricle assist device because placing the blood pump as this location is a subset of internal anatomical structure of the heart which Evans discloses. 

Regarding Claim 15, para 96 of Evans [see “Distal end 531 of impeller 500 and blades 502 floats in the axial dimension with respect to proximal end 532.”] discloses how the distal end of the impeller floats in the axial dimension. Thus, the distal end of the impeller (and thereby the impeller) will undergo axial back-and-forth motion based on forces applied to it including cyclical changes in pressure. Furthermore, as stated in claim 14, the blood pump is in the left ventricle and aorta. Thus, the cyclical changes in pressure includes against difference between the subject’s left ventricle and subject’s aorta as claimed.

Regarding claim 16, para 64 of Graichen [see “The pressure sensor 8 communicates pressure values by means of electrical signals to the control unit 7”] discloses the sensor providing feedback in the form of pressure to the computer processor. Additionally, as discussed in rejection to claim 14, Evans in view Graichen is located in the left ventricle. Thus, the sensor provides left ventricular pressure to the computer processor as claimed.

Regarding claims 17-18, para 64 of Graichen [see “The pressure sensor 8 communicates pressure values by means of electrical signals to the control unit 7”] discloses the sensor providing feedback to the computer processor and para 74 of Graichen [see “The torque acting on the rotor as well as the speed of the rotor can also be used for this purpose.”] discloses adjusting speed (i.e. rate of rotation) of the impeller. Thus, Evans in view of Graichen is understood to recite a computer processor configured to change the rate of rotation at least partially based on sensor signal. Additionally, as discussed in claim 14, Evans in view of Graichen is located in the left ventricle, so the pressure is left ventricular pressure. Additionally, based on para 19 of Graichen [see “a control unit for operating a pump of this kind, an operating method and/or control method for the pump, as well as a computer program product designed to instruct and control a blood pump or control unit accordingly”] this adjustment of speed is understood to be controlled by the control unit (i.e. the computer processor). Thus, claim 17 is recited as claimed. Finally, as change in rate of rotation is either an increase or decrease, this is understood to recite claim 18 as well.


Regarding claim 20:
Evans in view of Graichen discloses the invention substantially as claimed including all the limitations of claim 19 and placing the impeller inside the subject's body comprises placing the impeller inside the subject's body with a magnet coupled to the impeller such that axial motion of the impeller causes the magnet to undergo axial motion [see para 138… of Evans… “the distal end of the magnetic coupling device 1604 having a housing 1616 also including one or more magnets 1618 which interact with the magnets 1614 of the proximal end of the magnetic coupling device to cause rotational motion of housing 1616.”]
However, Evans fails to disclose “detecting the indication of the axial motion of the impeller comprises detecting magnetic flux generated by the magnet.
Graichen, further discloses a sensor configured to detect magnetic flux generated by the magnet, and to generate a sensor signal in response thereto [see paras 0073-74 of Graichen] with this response understood to be sent to the computer processor as this controls the entire operation of the pump [see para 64… “The heart pump 3 is connected to a control unit 7, which supplies the heart pump with power and actuates a control method accordingly.”] with this computer processor generating an output in response thereto [see para 0047 of Graichen] for the purpose of optimizing the operation of a pump [see para 15… “Physiological parameters of the patient's heart can thus be ascertained for diagnosis and therapy purposes, and the operation of the pump can also be optimised and/or controlled. In addition, disturbances at the pump itself, such as thrombus formation or flow abnormalities, can be detected by certain measurements.”] in the analogous art of heart pumps [see abstract… “A heart pump and a method for operating a VAD (ventricular assist device) heart pump”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Evans in view of Graichen by including an additional sensor configured to detect magnetic flux generated by  Evans in view of Graichen’s magnet and generate a signal to Evans in view of Graichen’s computer processor (i.e. the sensor configured to detect magnetic flux generated by the magnet, and to generate the sensor signal in response thereto) for the purpose of further optimizing the operation of the blood pump


Regarding claim 21, 
	Evans in view of Graichen discloses the invention substantially as claimed including all the limitations of claim 19 which includes placing the impeller of a blood pump into a body of a subject [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”]. Additionally, Evans in view of Graichen discloses how the distal end of the impeller floats in the axial dimension [see para 96 of Evans…. “Distal end 531 of impeller 500 and blades 502 floats in the axial dimension with respect to proximal end 532.”] Thus, the distal end of the impeller (and thereby the impeller) will undergo axial back-and-forth motion based on forces applied to it including cyclical changes in pressure.
However, Evans in view of Graichen doesn’t explicitly disclose placing the blood pump in the left ventricle and aorta. Thus, Evans fails to fully disclose “placing the impeller inside a left ventricle of the subject, such that the impeller is allowed to undergo axial back-and-forth motion, in response to cyclical changes in a pressure difference between the subject's left ventricle and an aorta of the subject.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by placing the impeller of the blood pump in the left-ventricle as this location is a subset of internal anatomical structure of the heart which Evans discloses. This configuration of the blood pump as positioned is also understood allowed to undergo axial back-and-forth motion, in response to cyclical changes in a pressure difference between the subject's left ventricle and an aorta of the subject as claimed based on the features of Evans in view of Graichen as discussed previously in the rejection of this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792